DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US#2017/0281448) in view of Jenson (US#2014/0123450).
Regarding claim 1, Davis discloses a funerary method, comprising:
a)    disposing a deceased adult human body in supine position on an insert 104, the insert constructed of paper material ([0030], lines 10-11) having side walls 144,146 and end walls 148,150, at least one side wall and the end walls all having a first height;
b)    providing the insert on a tray 102 having two end panels 114,116 and a plurality of side panels 110,112 affixed to a bottom panel 108, wherein the end panels and side panels are constructed primarily of corrugated paper ([0026], lines 4-6), and
c)    employing at least a first fabric segment 154 to cover at least a portion of a top edge of at least one side wall 144 of the insert and draping the first fabric segment over at least a portion of the deceased human body, such that the deceased human body is sufficiently visible for identification;
d)    subsequent to step c), removing the insert and the deceased human body from the tray;
and
e)    disposing on the tray a second insert having a second deceased human body thereon (see [0053] as the assembly is reusable).
Regarding claim 1, although Davis discloses the tray is constructed primarily of corrugated paper as opposed to wood, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In any event, as evidenced by Jenson, constructing a tray from wood is known in the funerary art, see wood tray 20 ([0021]).  Therefore, as evidenced by Jenson, it would have been obvious to one obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Davis by replacing the corrugated paper tray with a wood tray.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the wood tray would allow for supporting increased weight.
Regarding claim 2, Davis discloses wherein step b) further comprises providing the insert on the tray such that a vertical distance between a bottom surface of the insert and a top edge of at least one side panel of the tray is at least the first height (see Fig. 4).
Regarding claim 3, Davis fails to specifically disclose the first height range of less than 10 inches. However, it would have been an obvious design consideration to modify Davis to include the first height range of less than 10 inches to customize to the size of the insert relative to the size of the deceased, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Davis discloses wherein step b) further comprises:
b1) disposing the insert on the bottom panel 108 of the tray;
b2) moving (during folding assembly) at least one of the side panels and end panels to extend upward from the bottom panel.
Regarding claims 5 and 12, Davis discloses, wherein step c) further comprises inserting a first edge of the first fabric segment between a first side panel of the tray and a first side wall of the insert (see [0059], lines 6-9).
Regarding claim 6, Davis discloses wherein step b1) further comprises disposing the insert on the bottom panel of the tray while the side panels and end panels are coupled to the bottom panel (see Figs. 3-4, [0030], lines 1-3).
Regarding claim 11, Davis discloses the deceased human body is inherently unenbalmed for the recited purpose of cremation.
Regarding claim 13, Davis discloses wherein the first fabric segment includes a second edge opposite the first edge, and wherein after step c) at least a portion of the second edge rests on the deceased human body (see [0056], lines 11-13).
Regarding claim 14, Davis discloses wherein the first edge of the first fabric segment is coupled to a rigid substrate 120, and wherein step c) further comprises inserting the rigid substrate between the first side panel of the tray and the first side wall of the insert (see [0059], lines 6-9).
Regarding claim 15, Davis discloses employing a second fabric segment 156 to cover at least a portion of a top edge of at least one other side wall 146 of the insert and at least a portion of the deceased human body.
Regarding method claims 1-6 and 11-15, Davis as modified by Jenson discloses all the claimed structure necessary to perform the method steps.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification, it can be assumed the device will inherently perform the same process.  In re King, 802 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 16 and 19, Davis fails to disclose a recessed channel disposed intermediate the top edge and the bottom edge, and extending from the first end to the second end thereof.
Response to Arguments
Regarding claim 1, the applicant’s arguments have been fully considered and are persuasive in-part as previously applied GB583 fails to disclose or suggest draping the first fabric cover over the deceased.  However, as necessitated by amendment, a new ground(s) of rejection is made above.
Regarding claims 16 and 19, the applicant’s arguments have been fully considered and are persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677